ORDER

PER CURIAM.
AND NOW, this 26th day of May, 1998, the Petition for Allowance of Appeal is GRANTED, the Order of the Superior Court is REVERSED, and the matter is REMANDED to the Court of Common Pleas of Montgomery County for consideration of the motion for judgment of non pros based upon Jacobs v. Halloran, — Pa. -, 710 A.2d 1098 (1998); Marino v. Hackman, — Pa. ——, 710 A.2d 1108 (1998); and Shope v. Eagle, — Pa. -, 710 A.2d 1108 (Pa.1998).
SAYLOR, J., did not participate in the consideration or decision of this matter.